        Case 1:09-md-02084-TWT Document 1902-1 Filed 11/15/19 Page 1 of 5



Defendants’ Proposed Questions Regarding Juror Qualifications
         Defendants propose that jurors be asked the following questions regarding

their legal qualifications to serve (to the extent such questions are not already

covered by a court juror qualification form):

 1.       Is everyone here a citizen of the United States?

 2.       Is there anyone here who is under the age of 18?

 3.       Please raise your hand if you are not a resident of one of the following:

          Fulton County; Clayton County; Cobb County; Cherokee County; Dekalb

          County; Douglas County; Gwinnett County; Henry County; Newton

          County; or Rockdale County; please raise your hand.

 4.       If you have resided in one of the counties just mentioned for a period of

          less than one year.

 5.       Are you or any of your family members a current or former employee or

          officer – or have any financial or business interest in – any of the

          following:

      a. Louisiana Wholesale Drug Company, Inc.

      b. Meijer Inc.

      c. Meijer Distribution Inc.

      d. Rochester Drug Co-Operative Inc.

      e. American Sales Company, Inc. n/k/a American Sales Company, LLC


                                             1
  Case 1:09-md-02084-TWT Document 1902-1 Filed 11/15/19 Page 2 of 5



f. Caremark LLC

g. CVS Pharmacy, Inc.

h. Eckerd Corporation

i. HEB Grocery Company, LP n/k/a H-E-B, LP

j. JCG (PJC) USA, LLC

k. Maxi Drug, Inc. d/b/a Brooks Pharmacy

l. Rite Aid Corporation

m. Rite Aid Hdqtrs Corp.

n. Safeway Inc.

o. Supervalu Inc. n/k/a United Natural Foods, Inc.

p. Walgreen Co.

q. AbbVie Inc.

r. AbbVie Products LLC f/k/a Solvay Pharmaceuticals, Inc. a/k/a Abbott

   Products, Inc.

s. Actavis, Inc. f/k/a Watson Pharmaceuticals, Inc. n/k/a Allergan Finance LLC

t. Paddock Holdings, LLC

u. Par Pharmaceutical, Inc.

v. Par Pharmaceutical Companies, Inc.

w. Unimed Pharmaceuticals LLC (f/k/a Unimed Pharmaceuticals, Inc.)




                                     2
     Case 1:09-md-02084-TWT Document 1902-1 Filed 11/15/19 Page 3 of 5



6.    The parties have identified a number of potential witnesses in this case. I

      will read a list of witnesses. Please tell me whether you know, are related

      by blood or marriage to, have heard of, or have had dealings with any of

      these witnesses: [The parties request that the Court read to the venire the

      witness names from Attachments F-1 and F-2].

7.    Are any of you related by blood or marriage or have you had any dealings

      with the following attorneys who represent wholesaler Plaintiffs [INSERT

      ATTORNEY NAMES], or any other attorney or employee of the law firm

      [INSERT FIRM NAMES]?

8.    Are any of you related by blood or marriage or have you had any dealings

      with the following attorneys who represent retailer Plaintiffs [INSERT

      ATTORNEY NAMES], or any other attorney or employee of the law firm

      [INSERT FIRM NAMES]?

9.    Are any of you related by blood or marriage or have you had any dealings

      with the following attorneys who represent the AbbVie/Solvay Defendants:

      Rohit Singla, Kyle Mach, Justin Raphael, Emily Curran-Huberty, Joshua

      Meltzer, Ashley Kaplan, Teresa Bonder, Matthew Kent, or any other

      attorney or employee of the law firms Munger Tolles, & Olson LLP or

      Alston & Bird LLP?




                                        3
      Case 1:09-md-02084-TWT Document 1902-1 Filed 11/15/19 Page 4 of 5



10.    Are any of you related by blood or marriage or have you had any dealings

       with the following attorneys who represent the Actavis/Watson Defendants:

       Paul Eckles, Steven Sunshine, Julia York, Ryan Travers, Seslee S. Smith,

       or any other attorney or employee of the law firms Skadden, Arps, Slate,

       Meagher and Flom LLP or Morris, Manning, & Martin LLP?

11.    Are any of you related by blood or marriage or have you had any dealings

       with the following attorneys who represent the Par/Paddock Defendants:

       Heidi Hubbard, Benjamin Greenblum, Sam Davidoff, Constance Forkner,

       Christopher Yeager, Jasmine Sola, Michael King, or any other attorney or

       employee of the law firms Williams & Connolly LLP or Greenberg

       Traurig, LLP?

12.    Do you have any difficulty speaking, reading, writing, or understanding the

       English language?

13.    Do you have health problems, such as problems with your sight or hearing,

       which might affect your ability to serve as a juror in our case? If so, please

       describe.

14.    Have you ever been deemed legally incompetent?

15.    Do you have pending against you a criminal charge in either state or federal

       court related to a crime punishable by imprisonment for more than one

       year?

                                          4
      Case 1:09-md-02084-TWT Document 1902-1 Filed 11/15/19 Page 5 of 5



16.    Have you ever been convicted of a felony in either a state or federal court

       of record for which you have not been granted a pardon?

17.    Are you a member in active service of the United States military?

18.    Are you a member of the fire or police department of any State, the District

       of Columbia, any territory or possession of the United States, or any

       subdivision of a State, District of Columbia, or such territory or possession?

19.    Are you a public officer actively engaged in the performance of official

       duties in the executive, legislative, or judicial branch of the United States or

       of any state, district, territory, possession, or subdivision of a state?

20.    The attorneys estimate that this case is going to take approximately _____

       weeks to complete. Is there any reason that it would be impossible for you

       to serve as a juror for that period of time?

21.    Would service on this jury cause any undue hardship, burden, or extreme

       inconvenience to you or to any member of your immediate family?




                                           5
